DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 10/28/2021 is acknowledged.  The traversal is on the ground(s) that the restriction is improper because the non elected species would not be a series burden.  This is not found persuasive because the species would have a separate status in the art in view of their divergent subject matter that would require different field of search for example, searching difference subclasses nor employing different search queries.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of copending Application No. 16/809,027 
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current application are broader in scope than the claims of 027 and in consequence, can be directly read from the claims of ‘027. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-28 of patent US 10,621,748.
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current application are broader in scope than the claims of 748 and in consequence, can be directly read from the claims of ‘748.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directedto a judicial exception in the form of an abstract idea, specifically a mental process, without significantly more.
Claims 1, 19, 20 set forth the steps “displaying on a graphical user interface (GUI) an image including detected results of lumen borders and at least one stent, the image including an evaluated stent expansion and and/or an evaluated stent apposition determined from the intravascular image; determining whether a modification to the detected results of the stent has been received by the GUI; re-evaluating stent length, stent expansion and stent apposition when it is determined that the detected results of the stent has been modified via the GUI; and displaying the re-evaluated stent expansion and the re-evaluated stent apposition on the GUI.”.

Following step 2B of the two prong test, having the step or elements of a Gui and image intravascular acquisition, it was determined that the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicialexception because it simply involves which represent insignificant extra-solution activity.
The dependent claims 3-9, 13-18 fail to provide steps and elements that provide and amount to significantly more

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

IN claims 1, 19, 20 it is set forth “detected results of lumen borders at at least one stent”, which implies (1) that there is a detection step done, however such a detection step is nowhere in the body of the claim; such a language is unclear
In claims 1, 19, 20, it is set forth “the image including an evaluated stent expansion and/or an evaluated stent apposition determined from the intravascular image”; which again implies (1) that the “evaluated” steps and the “determined” step are done however they are not part of the claimed invention and (2) it is unclear what is meant by “evaluated” stent expansion or “evaluated” stent apposition; how is being evaluated? does it means that the stent expansion or apposition is determined?
In claims 1, 19, 20 it is set forth that “re-evaluating stent length, stent expansion and stent apposition”, however, the claim never  set forth a positive evaluation step in order to be a re-evaluation; Furthermore, the stent length was never even part of the “evaluated” step in the previous limitation which makes the claim indefinite
 Furthermore, the claims set forth that such a re-evaluation happens when it is determined that the results have been modified; it is unclear what happens when the detected results are not modified; does the claim ends there and there is not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 1-9, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath (US 2016/0022208) in view of Ambwani et al. (US 2016/0335766, hereinafter Ambwani).
With respect to independent claims 1, 19, 20 Gopinath discloses a method, system and CRM for processing an intravascular image including a plurality of image frames acquired during a pullback of an imaging catheter inserted into a vessel, (see abstract, para. 0025, “The system 10 includes stent profile analysis software. The software can be stored as a non-transitory instructions one or more memory devices such as memory device 45 and executed by one or more computing devices such as computing device 40. The stent profile analysis software can include one or more profiles such as target profiles generated by a user, a comparator or other comparison software routine for compare pre and post stent profiles or other profiles. The stent profile analysis software 9 can include an overlay method suitable to superimpose the image of a deployed stent relative to a target profile or to otherwise overlay one or more pre or post stent profiles. The software 9 can also include a jailed sidebranch indicator software module that identifies when a sidebranch and a stent overlap. The software 9 can also compare FFR, VRR, and other values determined with respect to a first and second intravascular data collection session also referred to as a pullback.” the method comprising: 
displaying on a graphical user interface (GUI) (see Fig. 1 below, see GUI/display throughout the reference) an image including detected results of lumen borders and at least one stent, the image including an evaluated stent expansion and and/or an evaluated stent apposition determined from the intravascular image (see abstract, see para. 0027, see para. 0028 “As shown, in FIG. 1, a display 46 can also be part of the system 10 for showing information 47 such as cross-sectional and longitudinal views of a blood vessel generated using collected OCT data. This OCT-based information 47 can be displayed using one or more graphic user interface(s) (GUI). In addition, this information 47 can include, without limitation, cross-sectional scan data, longitudinal scans, diameter graphs, target stent profiles, proximal reference values, distal reference values, FFR values before stenting and after stenting or the underlying distance measurements obtained using an OCT or IVUS system and data collection probe” see para .0071 “As shown, in FIG. 6, a display 46 can also be part of the system 10 for showing information such as cross-sectional and longitudinal views of a blood vessel generated using collected intravascular data such the vessel segments views and profiles in FIGS. 3, 4, and 5 and as otherwise described herein. This information 47 can be displayed using one or more graphic user interface(s) (GUI). In addition, this information 47 can include, without limitation, cross-sectional scan data, longitudinal scans, lumen profiles, VRR values, FFR values, stents, areas of malapposition, lumen border, jailed side branches, and other images or representations of a blood vessel or the underlying distance measurements obtained using an system 10 and data collection probe.”; 
determining whether a modification to the detected results of the stent has been received by the GUI; re-evaluating, stent expansion and stent apposition when it is determined that the detected results of the stent has been modified via the GUI; and displaying the re-evaluated stent expansion and the re-evaluated stent apposition on the GUI (see para. 0014, 0032, 0033, 0038 0030, “In one embodiment, a method generates one or more stent profiles, such as a target stent profile, that are configurable by a user during a pre-stent planning stage by selecting one or more reference frames. The method performs a comparative analysis of the previously set target stent profile relative to a vessel lumen region post stent deployment. The method and related user interfaces can alert a user to move a stent, remove a stent, reposition a stent, or inflate a stent. The location of jailed side branches can also be identified and displayed based upon the comparative analysis. Parameters that change based on the outcome of the stent deployment can be displayed in terms of the predicted parameter value and the value that is measured or determined after stent deployment. These parameters can provide an indication to a user that a stent needs to be moved or inflated as a result of the values of the parameters being less than the target parameters from the planning stage.”.

    PNG
    media_image1.png
    458
    518
    media_image1.png
    Greyscale


However, Gopinath, fails to explicitly teach that the evaluation of stent length as part of the stent procedure.
In the same field of endeavor in the subject of intravascular imaging system interfaces and stent detection methods Ambwani discloses a computer visulation of stent positioning system and method in which the detected stent length and the known actual stent length are determined and compare in order to avoid false positive localizations of the stent within the blood vessel (see para. 0149 “False positives around a stent end can be further eliminated by comparing the detected length of the stent to the known actual stent length. If the detected stent length exceeds the known stent length, the detection algorithm can be refined by either using a dynamic threshold to adjust the stent region or adjust the size of the neighborhood to give a better estimate of the stent region. The same approach can be applied to situations where the detected stent length is shorter than the known length. [0150] The detection algorithm also can include a validation step that compares the detected stent geometry and length to a known stent geometry and length. Frames exhibiting atypical geometries can be eliminated as false positives and/or can be deprioritized until it is apparent that the atypical frame is part of a contiguous region of frames.” 
It would have been obvious to one skilled in the art before the effective filling date to further modify Gopinath to determine stent length as part of the stent localization procedure as disclosed by Ambawani because doing so will allow for avoiding false positive locations of the deployed stent (see para. 0149-0151).

With respect to claim 2 Gopinath discloses the method of claim 1, wherein when it is determined that the detected result of the stent has not been modified and a lumen border has been modified via the GUI, then stent expansion and stent apposition are re-evaluated and displayed on the GUI when a position of the modified lumen border including at least one frame from the plurality of image frames is located within a stented region of the vessel defined by the detected result of the stent (see para. 0051).

With respect to claim 3 Gopinath discloses the method of claim 2, wherein when it is determined that the position is not located within the stented region and the position corresponds to a reference frame, then stent expansion is re-evaluated and displayed on the GUI (see para. 0049-0051).

With respect to claim 4 Gopinath discloses the method of claim 1, wherein when it is determined that a user has modified a stent edge to a position outside an area within a stented region of the vessel defined by the detected result of the stent, at least one new reference frame is selected for re-evaluating the stent length, the stent expansion and the stent apposition (see para. 0050-0051).

With respect to claim 5 Gopinath discloses the method of claim 4, wherein when a calculated stent length is equal to or within a predetermined threshold to an actual stent length, an intravascular image frame at a position representing a distal end of a stented segment and an intravascular image frame at a position representing a proximal end of the stented segment are selected as new reference frames (see Ambawani para. 0149-0151).

With respect to claim 6 Gopinath discloses the method of claim 4, wherein when a calculated stent length is not equal to or within a predetermined threshold to an actual stent length, the at least one new reference frame is selected based on the calculated stent length or the actual stent length (see Ambawani para. 0149-0151).

With respect to claim 7 Gopinath discloses the method of claim 1, wherein when it is determined that a user has modified a stent edge to a position located within an area between a first and a second stent edge of a stented region of the vessel defined by the detection results, the user may select at least one new reference frame or use an 

With respect to claim 8 Gopinath discloses the method of claim 1, wherein the detection results include a first stented region and a second stented region that does not overlap any portion of the first stented region (see para. 0050-0051, 0053).

With respect to claim 9 Gopinath discloses the method of claim 8, wherein when it is determined that a user has modified a stent edge to a position outside an area within the first stented region and the second stented region, at least one new reference frame is selected for re-evaluating the stent length, the stent expansion and the stent apposition (see para. 0050-0051, 0053).

With respect to claim 13 Gopinath discloses the method of claim 1, wherein the detection results include a first stented region and a second stented region that partially overlaps with a portion of the first stented region (see para. 0048-0053).

With respect to claim 14 Gopinath discloses the method according to claim 13, wherein when it is determined that a user has modified a stent edge to a position located within an overlapped portion of the first stented region and the second stented region, then stent expansion and stent apposition are re-evaluated if the user added the second stented region so that the first stented region is closest to the lumen borders (see para. 0048, 0051, 0052, 0053). 

With respect to claim 15 Gopinath discloses the method according to claim 13, wherein when it is determined that a user has modified a stent edge to a position located within an overlapped portion of the first stented region and the second stented region, then stent expansion and stent apposition are re-evaluated if the user removes the first stented region that was previously used for evaluating stent expansion and stent apposition (see para. 0051-0055).

With respect to claim 16 Gopinath discloses the method according to claim 1, wherein the detection results include a first stented region and a second stented region with complete overlap of the first stented region (see para. 0051-0053).

With respect to claim 17 Gopinath discloses the method according to claim 16, wherein the second stented region is located in an inner area with respect to the first stented region and only the second stented region is detected, at least one new reference frame is selected for re-evaluating the stent length, the stent expansion and the stent apposition when a user has modified a stent edge to a position outside an area of the second stented region, and when it is determined that the user has modified the stent edge to a position located within an area between the second stented region, the user may select at least one new reference frame or use an original reference frame for re- evaluating the stent length, the stent expansion and the stent apposition (see para. 0048, 0049, 0050, 0052, 0053, 0055).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793